Appeal from an award noticed on September 11, 1936, as modified and affirmed by a decision noticed on January 8, 1937, upon which findings were made April 12, 1937. Claimant was employed as a doorman at an apartment house in New York city. On October 19, 1935, a driver parked his automobile in front of the entrance of the apartment house, and upon being asked by the doorman to remove the car an altercation ensued. The driver struck the claimant with an undescribed instrument, and inflicted serious injury to the claimant’s head in the neighborhood of the eye. Claimant was treated by a doctor until November 8, 1935, when he was discharged as recovered. On February 27, 1936, a specialist found the eye perforated, and a cataract forming thereon, resulting in a loss of binocular vision. The claim was resisted on the ground that there was no competent medical proof of causal relation between the accident and the loss of vision. The medical testimony was ample to justify the State Industrial Board in making the finding that it did. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill. P. J., Rhodes, McNamee, Crapser and Bliss, JJ.